DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The priority date of August 4th, 2016 claimed by the applicant based on application 15/228,232 as filed with the United States Patent and Trademark Office is acknowledged.  The priority date claimed by Provisional Application 62/206,196 is not acknowledged.  All of the functions performed by the technology disclosed in the provisional application are executed by a “KwikGate”, which is a type of fare gate by all teachings of the provisional application and not a “gateless”/ “barrierless”/ “virtual barrier” embodiment.  Therefore, the claim limitation of gateless entry of the instant application is not supported by the specification of the provisional application (See MPEP 2152.01 (B)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 10-12, 15-17 and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Drako et al. (US Patent Application Publication 2018/0089916 A1).
Regarding Claim 7, Drako teaches:
A method to facilitate gateless entry for a transit service when a user carrying a mobile device approaches a transit facility for the transit service, wherein the method comprises performing the following using a control unit (As the specification of the instant describes gateless entry for a transit service as an automated hands-free method for fare or ticket validation for a transit user, See Drako ¶ [0061] - describes the system functioning in a transit system, [0085-0090] - describes an access control system that uses proximity to a signal source as determined between a user’s mobile device and an access control area with GPS location, Bluetooth beacons or WiFi Access Points and [0125] - describes the system controlled by a processor): 
authenticating, by the control unit, the mobile device using Bluetooth-based messaging with the mobile device over a Bluetooth interface (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting, via at least Bluetooth, an access credential to said device for access to a variety of venues including a transit system); 
upon authentication of the mobile device, receiving, by the control unit, transit data from the mobile device over the Bluetooth interface, wherein the transit data includes (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and and [0126] - describes the system being implemented with a field programmable gate array (FPGA)): 
a device-specific value to uniquely identify the mobile device and determine a location thereof, wherein the device-specific value is pre-assigned to the mobile device by an entity associated with the transit facility and stored in the mobile device (See Drako ¶ [0023] - describes the system using an app installed on a mobile device wherein a key pair is generated during each instance of download to uniquely identify said mobile device within said system, [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential, comprising at least a Bluetooth beacon signal, to said device for access to a variety of venues including a transit system and [0103-0107] - describes the system acknowledging validation to a user’s mobile device so said user may access a transit service), and 
a secure token to facilitate validation of an electronic ticket stored in the mobile device for the transit service; 
based on the secure token, determining, by the control unit, that the electronic ticket is valid for transit (See Drako ¶ [0045] - describes the system using tokens to secure the exchange of mobile device and user access credentials that are used to allow said user access through a controlled access area, thereby functioning as an electronic ticket and [0061] - describes the system functioning in a transit system); 
providing, by the control unit, the device-specific value to a positioning unit to enable the positioning unit to uniquely identify the mobile device and determine the location thereof (See Drako ¶ [0085-0090] - describes an access control system that uses proximity to a signal source as determined between a user’s mobile device and an access control area with GPS location, Bluetooth beacons or WiFi Access Points); 
receiving, by the control unit, a first timestamped location data for the mobile device from the positioning unit;  Page 54 of 60Attorney Docket No. Bytemark-019 
based on the first timestamped location data, determining, by the control unit, that the user is entering a gateless entry point for the transit service (See Drako ¶ [0104-0108] - describes the system using timestamped location data to authenticate a user and their device for access to a controlled access area); and 
allowing, by the control unit, the user to avail the transit service through the gateless entry point (See Drako ¶ [0079] - describes the system exhibiting through a mobile app that an access request was granted or denied).
Regarding Claim 10, Drako teaches:
The method of claim 7, further comprising: 
sending, by the control unit, a ticket acceptance response to the mobile device over the Bluetooth interface indicating that the electronic ticket is valid for transit (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential, comprising at least a Bluetooth beacon signal, to said device for access to a variety of venues including a transit system [0104-0107] - describes the system acknowledging validation to a user’s mobile device so said user may access a transit service).
Regarding Claim 11, modified Drako teaches:
The method of claim 7, wherein allowing the user to avail the transit service includes: actuating, by the control unit, one or more indicators prompting the user to avail the transit service through the gateless entry point, wherein said one or more indicators include at least one of the following: 
an audible indicator, and 
a visible indicator (See Drako ¶ [0079] - describes the system exhibiting through a mobile app that an access request was granted or denied and [0119-0120] - describes the system using sounds as part of the access control system).
Regarding Claim 12, modified Drako teaches:
The method of claim 7, wherein determining that the user is entering the gateless entry point for the transit service includes: 
receiving, by the control unit, a second timestamped location data for the mobile device from a camera; and 
comparing, by the control unit, the first and the second timestamped location data to determine that the user is entering the gateless entry point for the transit service (See Drako ¶ [0052-0053] - describes the system using a camera to capture images and match them against a stored image record as a user authentication measure at the time said user is near an access area, [0104-0108] - describes the system using timestamped location data to authenticate a user and their device for access to a controlled access area and [0122] - describes the system using timestamped images).
Regarding Claim 15, Drako teaches:
The method of claim 7, wherein determining that the electronic ticket is valid includes: sending, by the control unit, the secure token to a database coupled to the control unit, wherein the database contains a record of purchased tickets; and 
receiving, by the control unit, a confirmation message from the database indicating that the secure token represents a valid ticket (See Drako ¶ [0045] - describes the system using tokens to secure the exchange of mobile device and user access credentials that are used to allow said user access through a controlled access area, thereby functioning as an electronic ticket, [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential to said device for access to a variety of venues and [0118-0120] - further describes AIMs to include the verification of fares/ tolls being paid).
Regarding Claim 16, Drako teaches:
The method of claim 7, wherein the gateless entry point is within a paid area of the transit facility for the transit service, and wherein the paid area represents a portion of the transit facility allocated for authorized users of the transit service (See Drako ¶ [0007] - describes the system controlling user access through various types of portals to gain access to or from particular structures, areas or regions, [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential to said device for access to a variety of venues including a transit system and [0118-0120] - further describes AIMs to include the verification of fares/ tolls being paid).
Regarding Claim 17, modified Vlugt teaches:
The method of claim 16, wherein the transit facility is one of the following: 
a transit station; and 
a transit vehicle (See Drako ¶ [0007] - describes the system controlling user access through various types of portals to gain access to or from particular structures, areas or regions, including vehicles, [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential to said device for access to a variety of venues including mass transit turnstiles, which are known to exist at transit stations).
Regarding Claim 20, Vlugt teaches:
A system to facilitate entry for a transit service when a user carrying a mobile device approaches a transit facility for the transit service, wherein the system comprises (As the specification of the instant describes gateless entry for a transit service as an automated hands-free method for fare or ticket validation for a transit user, See Drako ¶ [0061] - , [0085-0090] - describes an access control system that uses proximity to a signal source as determined between a user’s mobile device and an access control area with GPS location, Bluetooth beacons or WiFi Access Points and [0125] - describes the system controlled by a processor): 
a gateway unit operable to perform the following: 
authenticate the mobile device using Bluetooth-based messaging with the mobile device over a Bluetooth interface, 
upon authentication of the mobile device, receive transit data from the mobile device over the Bluetooth interface, wherein the transit data includes (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential to said device for access to a variety of venues including a transit system and [0126] - describes the system being implemented with a field programmable gate array (FPGA)):  Page 57 of 60Attorney Docket No. Bytemark-019 
a device-specific value to uniquely identify the mobile device and determine a location thereof, wherein the device-specific value is pre-assigned to the mobile device by an entity associated with the transit facility and stored in the mobile device (See Drako ¶ [0023] - describes the system using an app installed on a mobile device wherein a key pair is generated during each instance of download to uniquely identify said mobile device within said system, [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential, comprising at least a Bluetooth beacon signal, to said device for access to a variety of venues including a transit system and [0103-0107] - describes the system acknowledging validation to a user’s mobile device so said user may access a transit service), and 
a secure token to facilitate validation of an electronic ticket stored in the mobile device for the transit service (See Drako ¶ [0045] - describes the system using tokens to secure the exchange of mobile device and user access credentials that are used to allow said user access through a controlled access area, thereby functioning as an electronic ticket and [0061] - describes the system functioning in a transit system), 
provide the device-specific value to a positioning unit, and 
provide the secure token to a controller unit; 
the positioning unit, wherein the positioning unit is operatively coupled to the gateway unit and is operable to perform the following (See Drako ¶ [0045] - describes the system using tokens to secure the exchange of mobile device and user access credentials that are used to allow said user access through a controlled access area, thereby functioning as an electronic ticket [0085-0090] - describes an access control system that uses proximity to a signal source as determined between a user’s mobile device and an access control area with GPS location, Bluetooth beacons or WiFi Access Points): 
uniquely identify the mobile device and determine the location thereof based on the device-specific value received from the gateway unit (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential to said device for access to a variety of venues including a transit system and [0126] - describes the system being implemented with a field programmable gate array (FPGA)), and 
send a first timestamped location data for the mobile device to a controller unit; and 
the controller unit, wherein the controller unit is operatively coupled to the gateway unit and the positioning unit, and wherein the controller unit is operable to perform the following (See Drako ¶ [0104-0108] - describes the system using timestamped location data to authenticate a user and their device for access to a controlled access area and [0126] - describes the system being implemented with a field programmable gate array (FPGA)): 
based on the secure token received from the gateway unit, determine that the electronic ticket is valid for transit (See Drako ¶ [0045] - describes the system using tokens to secure the exchange of mobile device and user access credentials that are used to allow said user access through a controlled access area, thereby functioning as an electronic ticket, [0061] - describes the system functioning in a transit system and [0126] - describes the system being implemented with a field programmable gate array (FPGA)), 
based on the first timestamped location data received from the positioning unit, determine that the user is entering an entry point for the transit service (See Drako ¶ [0104-0108] - describes the system using timestamped location data to authenticate a user and their device for access to a controlled access area), and 
allow the user to avail the transit service through the entry point (See Drako ¶ [0079] - describes the system exhibiting through a mobile app that an access request was granted or denied).
Regarding Claim 21, modified Drako teaches:
The system of claim 20, wherein the entry point is one of the following: a gateless entry point; and a gated entry point (As the specification of the instant describes gateless entry for a transit service as an automated hands-free method for fare or ticket validation for a transit user, See Drako ¶ [0044-0045] - describes the system controlling access to gates and perimeters (access areas), [0085-0090] - describes an access control system that uses proximity to a signal source as determined between a user’s mobile device and an access control area with GPS location, Bluetooth beacons or WiFi Access Points [0104-0108] - describes the system using timestamped location data to authenticate a user and their device for access to a controlled access area).  

22, Drako teaches:
The system of claim 20, wherein the entry point is a gateless entry point, and wherein the system further comprises: 
a camera operatively coupled to the controller unit, wherein the camera is operable to transmit a second timestamped location data for the mobile device to the controller unit, and wherein the controller unit is further operable to perform the following:  Page 58 of 60Attorney Docket No. Bytemark-019 
receive the second timestamped location data from the camera, and 
compare the first and the second timestamped location data to determine that the user is entering the gateless entry point for the transit service (See Drako ¶ [0052-0053] - describes the system using a camera to capture images and match them against a stored image record as a user authentication measure at the time said user is near an access area, [0104-0108] - describes the system using timestamped location data to authenticate a user and their device for access to a controlled access area and [0122] - describes the system using timestamped images).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Drako et al. (US Patent Application Publication 2018/0089916 A1) and in view of Polo et al. (US Patent Application Publication 2014/0086125 A1).


1, Drako teaches:
A method in a mobile device to facilitate gateless entry for a transit service when a user carrying the mobile device approaches a transit facility for the transit service, the method comprising (As the specification of the instant describes gateless entry for a transit service as an automated hands-free method for fare or ticket validation for a transit user, See Drako ¶ [0061] - describes the system functioning in a transit system and [0085-0090] - describes an access control system that uses proximity to a signal source as determined between a user’s mobile device and an access control area with GPS location, Bluetooth beacons or WiFi Access Points): 
determining that the mobile device is in proximity of a gateless entry location for the transit service (As the specification of the instant describes gateless entry for a transit service as an automated hands-free method for fare or ticket validation for a transit user, (See Drako ¶ [0061] - describes the system functioning in a transit system and [0085-0090] - describes an access control system that uses proximity to a signal source as determined between a user’s mobile device and an access control area with GPS location, Bluetooth beacons or WiFi Access Points); 
transmitting (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential to said device for access to a variety of venues including a transit system); 
communicating with the gateway unit receiving the plurality of (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to and [0126] - describes the system being implemented with a field programmable gate array (FPGA)); 
upon authentication of the mobile device, transmitting transit data to the gateway unit (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential to said device for access to a variety of venues including a transit system and [0126] - describes the system being implemented with a field programmable gate array (FPGA)): 
a device-specific value to uniquely identify the mobile device and determine a location thereof, wherein the device-specific value is pre-assigned to the mobile device by an entity associated with the transit facility and stored in the mobile device (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential to said device for access to a variety of venues including a transit system and [0085-0087] - describes the system triggering an application (on a mobile device) for access to a controlled access area (transit system as noted above), wherein said access is controlled by a server on the premises near the controlled access area or by a shared service provider), and 
a secure token to facilitate validation of an electronic ticket stored in the mobile device for the transit service (See Drako ¶ [0045] - describes the system using tokens to secure the exchange of mobile device and user access credentials that are used to allow electronic ticket and [0061] - describes the system functioning in a transit system); and 
informing the user to avail the transit service through the gateless entry location (See Drako ¶ [0079] - describes the system exhibiting through a mobile app that an access request was granted or denied).
Drako does not explicitly teach:
a plurality of Bluetooth advertisement packets …at a first transmission rate over a Bluetooth interface, wherein each advertisement packet or using a plurality of Bluetooth data packets at a second transmission rate over the Bluetooth interface.  This is taught by Polo (See ¶ [0053-0055] - describes a system using Bluetooth transceivers that transmit Bluetooth advertising packets at two different transmission rates to differentiate the data being sent from data being received).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate known Bluetooth transmission protocols in a system that uses Bluetooth devices, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 2, modified Drako teaches:
The method of claim 1, further comprising: receiving a ticket acceptance response from the gateway unit over the Bluetooth interface indicating that the electronic ticket is valid for transit (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential, comprising at least a Bluetooth beacon signal, to said device for access to a variety of venues including a transit system [0104-0107] - describes the system acknowledging validation to a user’s mobile device so said user may access a transit service).


3, modified Drako teaches:
The method of claim 1, wherein determining that the mobile device is in the proximity of the gateless entry location includes one of the following: 
receiving a Bluetooth beacon signal and, based on the received beacon signal, determining that the mobile device is in the proximity of the gateless entry location; and  Page 53 of 60Attorney Docket No. Bytemark-019 
evaluating geo-location data received by a Global Positioning System (GPS) receiver in the mobile device to determine that the mobile device in the proximity of the gateless entry location (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential to said device for access to a variety of venues including a transit system and [0085-0087] - describes the system triggering an application (on a mobile device) for access to a controlled access area (transit system as noted above), wherein said access is controlled by a server on the premises near the controlled access area or by a shared service provider).   
Regarding Claim 4, modified Drako teaches:
The method of claim 1, . 
modified Drako does not explicitly teach:
wherein the Bluetooth interface is a Bluetooth Low Energy (BLE) interface.  This is taught by Polo (See ¶ [0053-0055] - describes a system using Bluetooth (BLE) transceivers that transmit Bluetooth advertising packets at two different transmission rates to differentiate the data being sent from data being received).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate known Bluetooth transmission protocols in a system that uses Bluetooth devices, thereby increasing the accuracy and efficiency of said system.

5, modified Drako teaches:
The method of claim 1, 
modified Drako does not explicitly teach:
wherein the second transmission rate is higher than the first transmission rate.  This is taught by Polo (See ¶ [0053-0055] - describes a system using Bluetooth (BLE) transceivers that transmit Bluetooth advertising packets at two different transmission rates to differentiate the data being sent from data being received, wherein the second transmission rate is higher than the first transmission rate).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate known Bluetooth transmission protocols in a system that uses Bluetooth devices, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 6, modified Drako teaches:
The method of claim 1, wherein informing the user includes at least one of the following: providing a visible notification on the mobile device; and 
providing an audible notification on the mobile device (See Drako ¶ [0079] - describes the system exhibiting through a mobile app that an access request was granted or denied and [0119-0120] - describes the system using sounds as part of the access control system).
Regarding Claim 8, Drako teaches:
The method of claim 7, 
Drako does not explicitly teach:
wherein the Bluetooth interface is a Bluetooth Low Energy (BLE) interface.  This is taught by Polo (See ¶ [0053-0055] - describes a system using Bluetooth (BLE) transceivers that transmit Bluetooth advertising packets at two different transmission ).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate known Bluetooth transmission protocols in a system that uses Bluetooth devices, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 9, modified Drako teaches:
The method of claim 8, wherein the control unit includes a (See Drako ¶ [0126] - describes the system being implemented with a field programmable gate array (FPGA)).
modified Drako does not explicitly teach:
BLE.  This is taught by Polo (See ¶ [0053-0055] - describes a system using Bluetooth (BLE) transceivers that transmit Bluetooth advertising packets at two different transmission rates to differentiate the data being sent from data being received).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate known Bluetooth transmission protocols in a system that uses Bluetooth devices, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 18, Drako teaches:
A mobile device comprising: 
a transceiver operable to wirelessly communicate over a Bluetooth interface (See Drako ¶ [0009] - describes the system comprising a mobile device with Bluetooth transceivers); 
a memory for storing program instructions and an electronic ticket (See Drako ¶ [0051] - describes the system storing a digital credential in the memory of the mobile device); and 
a processor coupled to the transceiver and to the memory, wherein the processor is operable to execute the program instructions, which, when executed by the processor, cause the mobile device to perform the following to facilitate entry for a transit service when a user carrying the mobile device approaches a transit facility for the transit service (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential, comprising at least a Bluetooth beacon signal, to said device for access to a variety of venues including a transit system [0104-0108] - describes the system acknowledging validation to a user’s mobile device so said user may access a transit service as directed by the computer executable instructions of the device processor): 
determine that the mobile device is in proximity of an entry location for the transit service (As the specification of the instant describes gateless entry for a transit service as an automated hands-free method for fare or ticket validation for a transit user, (See Drako ¶ [0061] - describes the system functioning in a transit system and [0085-0090] - describes an access control system that uses proximity to a signal source as determined between a user’s mobile device and an access control area with GPS location, Bluetooth beacons or WiFi Access Points), Page 56 of 60Attorney Docket No. Bytemark-019 
transmit (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential to said device for access to a variety of venues including a transit system), 
using the transceiver, communicate with the gateway unit (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and and [0126] - describes the system being implemented with a field programmable gate array (FPGA)), 
upon authentication of the mobile device, transmit transit data to the gateway unit (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential to said device for access to a variety of venues including a transit system and [0126] - describes the system being implemented with a field programmable gate array (FPGA)): 
a device-specific value to uniquely identify the mobile device and determine a location thereof, wherein the device-specific value is pre-assigned to the mobile device by an entity associated with the transit facility and stored in the mobile device (See Drako ¶ [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential to said device for access to a variety of venues including a transit system and [0085-0087] - describes the system triggering an application (on a mobile device) for access to a controlled access area (transit system as noted above), wherein said access is controlled by a server on the premises near the controlled access area or by a shared service provider), and 
a secure token to facilitate validation of the electronic ticket stored in the mobile device for the transit service (See Drako ¶ [0045] - describes the system using tokens to secure the exchange of mobile device and user access credentials that are used to allow said user access through a controlled access area, thereby functioning as an electronic ticket and [0061] - describes the system functioning in a transit system), and 
inform the user to avail the transit service through the entry location (See Drako ¶ [0079] - describes the system exhibiting through a mobile app that an access request was granted or denied).	
Drako does not explicitly teach:
a plurality of Bluetooth advertisement packets …at a first transmission rate over a Bluetooth interface, wherein each advertisement packet or using a plurality of Bluetooth data packets at a second transmission rate over the Bluetooth interface.  This is taught by Polo (See ¶ [0053-0055] - describes a system using Bluetooth transceivers that transmit Bluetooth advertising packets at two different transmission rates to differentiate the data being sent from data being received).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate known Bluetooth transmission protocols in a system that uses Bluetooth devices, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 19, Drako teaches:
The mobile device of claim 18, wherein one of the following applies: 
the entry location is a gateless entry location and each 
the entry location is a gated entry location and each (As the specification of the instant describes gateless entry for a transit service as an automated hands-free method for fare or ticket validation for a transit user, See Drako ¶ [0044-0045] - describes the system controlling access to gates and perimeters (access areas), [0065-0067] - describes the system collecting a plurality of analytic identity measures (AIMs) to authenticate a user and a mobile device of said user and transmitting an access credential, comprising at least a Bluetooth , [0085-0090] - describes an access control system that uses proximity to a signal source as determined between a user’s mobile device and an access control area with GPS location, Bluetooth beacons or WiFi Access Points [0104-0108] - describes the system using timestamped location data to authenticate a user and their device for access to a controlled access area).
Drako does not explicitly teach:
advertisement packets.  This is taught by Polo (See ¶ [0053-0055] - describes a system using Bluetooth transceivers that transmit Bluetooth advertising packets at two different transmission rates to differentiate the data being sent from data being received).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate known Bluetooth transmission protocols in a system that uses Bluetooth devices, thereby increasing the accuracy and efficiency of said system.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Drako et al. (US Patent Application Publication 2018/0089916 A1) and in view of Agrawal et al. (US Patent Application Publication 2017/0374176 A1).
Regarding Claim 13, Drako teaches:
The method of claim 12, wherein the camera and the positioning unit are communicatively coupled to the control unit 
modified Drako does not explicitly teach:
via an Ethernet connection.  This is taught by Agrawal (See ¶ [0032] - describes a system that uses Ethernet networks for communication, among others).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an Ethernet connection in a network of devices that .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Drako et al. (US Patent Application Publication 2018/0089916 A1) and in view of Seely et al. (The University of Southampton Multi-Biometric Tunnel and introducing a novel 3D gait dataset, ©2008).
Regarding Claim 14, Drako teaches:
The method of claim 12, wherein each of the first and the second timestamped location data is one of the following: (See Drako as noted in claim 12 above). 
Drako does not explicitly teach:
a two-dimensional (2D) data indicating a respective x-y position; and a three-dimensional (3D) data indicating a respective x-y-z position.  This is taught by Seely (See Section V: Gait Analysis - describes a system that uses 3D and 2D analysis to identify users within captured video sequences and that said parameters include measurements on x, y and z spatial planes).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate multi-dimensional device tracking in a network of devices that relies on interaction of said devices to perform the functions of said networked devices, thereby increasing the accuracy, reliability of said device interaction.






Response to Remarks
Applicant's remarks filed 11/23/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the prior art of record in the previous rejection: 
No amendments have been entered relevant to the previous rejection.  Applicant asserts that the prior art reference of Vlugt is not valid prior art in view of the instant application because it was not filed before the effective filing date of application 15/228,232.  As the applicant shows support for a “virtual barrier” or “hands-free entry” to a transit system in application 15/228,232, the priority date of 08/04/2016 is recognized for the examination of the instant application.  Therefore, Vlugt is no longer considered prior art and is hereby removed as a reference of prior art.  
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 102:  
In consideration of the applicant’s remarks showing the claimed invention in claims 1-2, 4-6, and 18-19, the rejection under 35 U.S.C. § 102 is overruled.  No amendments have been entered relevant to the previous rejection, therefore the claims of the instant application do not further limit the invention around the prior art referenced above.  
Applicant asserts that Vlugt does not mention a plurality of Bluetooth advertisement packets, nor that they are transmitted to a gateway unit or any disclosure of what data the advertisement packet would contain.  However, this assertion is moot as Vlugt is no longer relied upon as prior art. Nonetheless, the applicant’s claims 7, 10-12, 15-17 and 20-22 are anticipated by Drako, as described above and therefore are not patentable.  The applicant is reminded that the citation of Drako needs to be considered as a whole, not just the sections cited by the examiner.

No amendments have been entered relevant to the rejection under 35 U.S.C. § 103.
The applicant’s previous arguments are moot in view of the current rejection of the instant application.
As described above, applicant’s claims 1-6, 8-9, 13-14 and 18-19 are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Polo, Agrawal  and Seely the invention of Drako, as a whole.  
The applicant asserts that neither Vlugt nor Agrawal teaches “timestamped” or “timestamped location data”.  However, this assertion is moot as Vlugt is no longer relied upon as a reference and in view of the teachings of Drako as noted above.  The citation of Drako, Polo, Agrawal and Seely needs to be considered as a whole, not just the sections cited by the examiner.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687